 





Exhibit 10.1

 

AMENDMENT NO. 1
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

 

This Amendment No. 1 to Third Amended and Restated Credit Agreement (this
“Amendment”), dated as of March 26, 2015, is made by and among STONERIDGE, INC.,
an Ohio corporation (the “Parent”), STONERIDGE ELECTRONICS, INC., a Texas
corporation (“Electronics”), STONERIDGE CONTROL DEVICES, INC., a Massachusetts
corporation (“Controls”), STONERIDGE ELECTRONICS AB, a Swedish corporation
(“Stoneridge Sweden”, and together with Parent, Electronics, Controls, the
“Borrowers”), the various Lenders (as hereinafter defined) which are a party to
this Amendment and PNC Bank, National Association, a national banking
association, as the administrative agent (in such capacity, the “Administrative
Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrowers have been extended certain financial accommodations
pursuant to that certain Third Amended and Restated Credit Agreement, dated as
of September 12, 2014 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, the guarantors party thereto from time to time, the financial
institutions party thereto from time to time, as lenders (the “Lenders”) and the
Administrative Agent; and

 

WHEREAS, the parties hereto desire to modify certain terms and provisions of the
Credit Agreement, all as more fully set forth below.

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:

 

Section 1 DEFINED TERMS.

 

Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Credit Agreement, as amended by this
Amendment.

 

Section 2 AMENDMENT TO THE CREDIT AGREEMENT

 

The Credit Agreement is hereby amended as follows:

 

2.1 Amendment to Section 1.1 (Certain Definitions). The definition of
“Consolidated EBITDA” in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety on the Amendment Effective Date (as hereinafter
defined), as follows:

 



 

 

 

Consolidated EBITDA shall mean, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv)
without duplication of any amount added pursuant to clause (i) above, any cash
premiums or other non-cash charges related to the early extinguishment of the
2010 Note Documents and the amendment and restatement of the Existing Credit
Agreement for such period and (v) any non-cash charges (other than the
write-down of current assets) for such period (provided that to the extent that
all or any portion of the income of any person is excluded from Consolidated Net
Income pursuant to the definition thereof for all or any portion of such period
any amounts set forth in the preceding clauses (i) through (v) that are
attributable to such person shall not be included for purposes of this
definition for such period or portion thereof), and minus (b) without
duplication (i) all cash payments made during such period on account of
reserves, restructuring charges and other non-recurring non-cash charges added
to Consolidated Net Income pursuant to clause (a)(v) above in a previous period
and (ii) to the extent included in determining such Consolidated Net Income, any
non-cash extraordinary gains and all non-recurring non-cash items of income for
such period, all determined on a consolidated basis in accordance with GAAP;
provided that for purposes of calculating Consolidated EBITDA for any period (A)
the Consolidated EBITDA of any Person acquired by Parent or any Subsidiary of
Parent pursuant to a Permitted Acquisition during such period shall be included
on a Pro Forma Basis for such period and (B) the Consolidated EBITDA of any
person or line of business sold or otherwise disposed of by Parent or any
Subsidiary of any Loan Party during such period shall be excluded for such
period (assuming the consummation of such sale or other disposition and the
repayment of any Indebtedness in connection therewith occurred as of the first
day of such period).

 

Section 3 REPRESENTATIONS AND WARRANTIES.

 

Each Borrower hereby represents and warrants to the Lenders and the
Administrative Agent as follows:

 

3.1 The Amendment. This Amendment has been duly and validly executed by an
authorized executive officer of such Borrower and constitutes the legal, valid
and binding obligation of such Borrower enforceable against such Borrower in
accordance with its terms. The Credit Agreement, as amended by this Amendment,
remains in full force and effect and remains the valid and binding obligation of
such Borrower enforceable against such Borrower in accordance with its terms,
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity.

 

3.2 No Potential Default or Event of Default. No Potential Default or Event of
Default exists under the Credit Agreement as of the date hereof and no Potential
Default or Event of Default will occur as a result of the effectiveness of this
Amendment.

 

3.3 Restatement of Representations and Warranties. The representations and
warranties of such Borrower contained in the Credit Agreement, as amended by
this Amendment, and the other Loan Documents are true and correct on and as of
the Amendment Effective Date as though made on the Amendment Effective Date,
unless and to the extent that any such representation and warranty is stated to
relate solely to an earlier date, in which case such representation and warranty
shall be true and correct as of such earlier date.

 



 

 

 

Section 4 CONDITIONS TO EFFECTIVENESS.

 

The date and time of the effectiveness of this Amendment (the “Amendment
Effective Date”) is subject to the satisfaction of the following conditions
precedent:

 

4.1 Execution. The Administrative Agent shall have received counterparts to this
Amendment duly executed and delivered by an authorized officer of each other
party hereto;

 

4.2 Payment of Costs and Expenses. The Borrowers shall have paid all outstanding
and reasonable costs, expenses and the disbursements of the Administrative Agent
and its advisors, service providers and legal counsels incurred in connection
with the documentation of this Amendment, to the extent invoiced, as well as any
other fees payable on or before the Amendment Effective Date pursuant to any fee
letter or agreement, if any, with the Administrative Agent; and

 

4.3 Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the transactions contemplated by this
Amendment shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel.

 

Section 5 MISCELLANEOUS.

 

5.1 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflict of laws rules thereof.

 

5.2 Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.

 

5.3 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, and all of which taken
together shall constitute but one and the same instrument.

 

5.4 Headings. Section headings used in this Amendment are for the convenience of
reference only and are not a part of this Amendment for any other purpose.

 

5.5 Negotiations. Each Borrower acknowledges and agrees that all of the
provisions contained herein were negotiated and agreed to in good faith after
discussion with the Administrative Agent and the Lenders.

 

5.6 Nonwaiver. The execution, delivery, performance and effectiveness of this
Amendment shall not operate as, or be deemed or construed to be, a waiver: (i)
of any right, power or remedy of the Lenders or the Administrative Agent under
the Credit Agreement or the other Loan Documents, or (ii) of any term,
provision, representation, warranty or covenant contained in the Credit
Agreement or any other Loan Document. Further, none of the provisions of this
Amendment shall constitute, be deemed to be or construed as, a waiver of any
Potential Default or Event of Default under the Credit Agreement as amended by
this Amendment.

 

5.7 Reaffirmation. Each Borrower hereby (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the Credit
Agreement and each of the other Loan Documents to which it is a party and (ii)
ratifies and reaffirms its grant of security interests and Liens under such
documents and confirms and agrees that such security interests and Liens
hereafter secure all of the Obligations.

 



 

 

 

5.8 Release of Claims. In consideration of the Lenders’ and the Administrative
Agent’s agreements contained in this Amendment, each Borrower hereby irrevocably
releases and forever discharge the Lenders and the Administrative Agent and
their Affiliates, subsidiaries, successors, assigns, directors, officers,
employees, agents, consultants and attorneys (each, a “Released Person”) of and
from any and all claims, suits, actions, investigations, proceedings or demands,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law of any kind or character, known or
unknown, which such Borrower ever had or now has against Administrative Agent,
any Lender or any other Released Person which relates, directly or indirectly,
to any acts or omissions of Administrative Agent, any Lender or any other
Released Person relating to the Credit Agreement or any other Loan Document on
or prior to the date hereof.

 

5.9 Reference to and Effect on the Credit Agreement. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import shall mean and be a
reference to the Credit Agreement as amended by this Amendment and each
reference to the Credit Agreement in any other document, instrument or agreement
executed and/or delivered in connection with the Credit Agreement shall mean and
be a reference to the Credit Agreement, as amended by this Amendment.

 

[SIGNATURES FOLLOW]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 



  BORROWERS:       STONERIDGE, INC.               By: /s/ George E.
Strickler                                      Name: George E. Strickler  
Title: Executive Vice President, Chief             Financial Officer and
Treasurer           STONERIDGE ELECTRONICS, INC.               By:  /s/ George
E. Strickler                                      Name: George E. Strickler  
Title: Vice President and Treasurer           STONERIDGE CONTROL DEVICES, INC.  
            By:   /s/ George E. Strickler                                    
Name: George E. Strickler   Title: Vice President and Treasurer          
STONERIDGE ELECTRONICS AB               By: /s/ Peter
Kruk                                                    Name: Peter Kruk  
Title: Managing Director



 

 

 

 

 



 



  PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent and a Lender               By: /s/ Joseph G.
Moran                                Name: Joseph G. Moran       Title: Senior
Vice President



 

 

 



 

 

 

 

 



  JPMORGAN CHASE BANK, N.A., as a Lender               By: /s/ James A.
Pitzer                                    Name: James. A. Pitzer       Title:
Executive Director

 

 



 

 



 

 

 

 

 



  COMPASS BANK, as a Lender               By: /s/ Sandra
Centa                                Name: Sandra Centa       Title: Senior Vice
President

 

 

 

 

 

 



 

 

 

  CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender               By: /s/ Stephen
A. Maenhout                                Name: Stephen A. Maenhout      
Title: Senior Vice President



 



 



 

 

 



  THE HUNTINGTON NATIONAL BANK, as a Lender               By: /s/ Brian H.
Gallagher                                 Name: Brian H. Gallagher       Title:
Senior Vice President

 

 

 



 

 

 



  U.S. BANK NATIONAL ASSOCIATION, as a Lender               By: /s/ Michael E.
Temnick                                 Name: Michael E. Temnick       Title:
Vice President

 

  

 



 

 

 



  BMO HARRIS BANK, N.A., as a Lender               By: /s/ Betsy
Phillips                                          Name: Betsy Phillips      
Title: Vice President

 



 



 

 

 



  FIRST NIAGARA BANK, N.A., as a Lender               By: /s/ Philip L.
Rice                             Name: Philip L. Rice       Title: Senior Vice
President

 

  

 



 

 

 



  FIRST COMMONWEALTH BANK, as a Lender               By: /s/ Stephen J.
Orban                              Name: Stephen J. Orban       Title: Senior
Vice President

  

 



 

 